Case: 16-50011      Document: 00513798611         Page: 1    Date Filed: 12/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-50011                                FILED
                                  Summary Calendar                      December 15, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR MEZA-JACQUEZ, also known as Oscar Mesa Jacquez, also known as
Oscar Meza, also known as Oscar Jacquez-Meza, also known as Oscar Jacquez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:15-CR-1006-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Oscar Meza-Jacquez appeals the district court’s denial of his motion to
withdraw his guilty plea.         Meza-Jacquez was charged with one count of
attempted illegal reentry by a previously deported alien in violation of 8 U.S.C.
§ 1326(a). The Government filed a notice of its intent to seek an increased
statutory penalty under § 1326(b)(2) based on Meza-Jacquez’s prior conviction



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50011         Document: 00513798611         Page: 2   Date Filed: 12/15/2016


                                        No. 16-50011

for an aggravated felony. Meza-Jacquez pleaded guilty as charged. Three days
before he was scheduled to be sentenced, he filed a motion to withdraw his
guilty plea claiming he was actually innocent of the offense. The district court
denied the motion and sentenced Meza-Jacquez to 80 months of imprisonment
followed by a 3-year term of supervised release.
      Meza-Jacquez argues that the district court abused its discretion in
denying his motion to withdraw his guilty plea. In particular, he complains
that he should have been allowed to withdraw his guilty plea after a “colorable
defense” to the charged offense came to defense counsel’s attention. He further
complains about the district court’s failure to specifically address the Carr 1
factors prior to denying the motion.               The district court’s denial of Meza-
Jacquez’s motion to withdraw his guilty plea is reviewed for abuse of
discretion. United States v. Badger, 925 F.2d 101, 103 (5th Cir. 1991).
      According to Meza-Jacquez, he was merely attempting to reinstate his
resident alien card at the port of entry; he did not intend to enter the United
States illegally. Meza-Jacquez’s theory of innocence is unpersuasive in light of
his sworn admissions to the contrary. For example, at rearraignment, Meza-
Jacquez agreed to the fact that he had attempted to enter the United States by
stating to a Customs and Border Protection (CBP) officer that he was a legal
permanent resident. Additionally, the criminal complaint filed in the instant
case sets forth that Meza-Jacquez “attempted to enter the United States via
pedestrian primary at the Paso Del Norte port of entry in El Paso, Texas” and
“applied for admission and stated to CBP Officer Sarah D. Ramos his wallet
along with his Lawful Permanent Resident Alien card were stolen in Mexico.”
Meza-Jacquez admitted his guilt at rearraignment and did not dispute the
factual basis establishing that he had attempted to enter the United States.


      1   United States v. Carr, 740 F.2d 339 (5th Cir. 1984).


                                               2
    Case: 16-50011    Document: 00513798611     Page: 3   Date Filed: 12/15/2016


                                 No. 16-50011

See United States v. Still, 102 F.3d 118, 125 (5th Cir. 1996) (concluding that
an assertion of innocence did not weigh in the defendant’s favor under Carr
because his admissions at rearraignment to the evidence against him were
inconsistent with any claim of factual innocence). Accordingly, the district
court did not abuse its discretion in refusing to allow Meza-Jacquez to
withdraw his guilty plea based on his later asserted claim of actual innocence.
      In addition, Meza-Jacquez complains about the district court’s failure to
make particularized findings as to the Carr factors. This court has stated,
however, that it “did not intend to require the district court to make a specific
finding as to each of the seven factors every time a defendant requests to
withdraw a guilty plea.” United States v. Washington, 480 F.3d 309, 317 (5th
Cir. 2007) (citation omitted). Meza-Jacquez has therefore failed to show that
the district court abused its discretion by failing to make specific findings on
each of the Carr factors before denying his motion to withdraw his guilty plea.
      The judgment of the district court is AFFIRMED.




                                       3